Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive.
With regard to opposite tangential velocities, applicant has provided equations and a diagram (see page 8-10 of remarks of 06/30/2022) and notes that the diagram shows the tangential velocities of the rotor and the stator. With respect, the examiner notes that firstly, none of this presented material has been presented in the specification. There also isn’t any procedure in the specification that could be used as the basis of the direction of the vectors in the diagram of page 10. Applicant has drawn some vector in very specific directions but their accuracy cannot be determined. Furthermore, applicant argues that vector V2 and V3 are opposite to each other (see bottom of page 10). However they seem to be at an angle to each other, hence it is not clear what applicant’s interpretation of claim language “opposite” exactly is, because V2 and V3 are not drawn opposite to each other. “opposite” is like cars driving in opposite directions in a two-way straight street. Also note that in the diagram, the stator is in front of the rotor and the vectors are drawn in the direction of rotor to stator, but in Fig. 5 of Neuteboom, the directions are drawn in the opposite direction. Moreover, the specific angle between the stator and the rotor depicted in the diagram of page 10 is not in the specification nor is any mention of applicant’s description of what opposite tangential velocity is, hence they cannot be accepted as what was in applicant’s possession in the original specification. Applicant argues that Neuteboom teaches a tangential velocity in the direction of the rotor blades and not in the opposite direction as claimed and refers to Fig. 5 for support. The examiner respectfully disagrees. Firstly, Neuteboom doesn’t teach that any of those vectors are tangential velocities and applicant presenting some of the vector as tangential velocities is merely applicant’s position not Neuteboom’s position. Moreover, applicant is reciting a function such that the vanes are pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note that “to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element” is merely an intended use/result of the invention. Furthermore, note that applicants function of “imparting a change in tangential velocity of air opposite to that imparted to the air by the rotating element” is achieved by virtue of pitching the vane, because no other elements are recited or disclosed to achieve this function and claims are recited as apparatus type claim. Applicant has not addressed Neuteboom’s pitching mechanism and this important feature has been ignored in the remarks. Just as applicant archives their function by pitching the vane, Neuteboom also has pitched vanes and from their disclosure, it is clear that they can pitch the vanes to achieve the recited function. For example, note that Neuteboom’s specification teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft, and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades, and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes, which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with (not equal to) the pitch of the rotor blades. Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles, and also note that Fig. 5 is showing only one instance and not all of the pitching possibilities. At last, it should be noted that applicant seems to be treating the recited function of the intended use as an excat method step in a method type claim. However, the claim is drafted as an apparatus type claim.
Claim interpretation
A “propeller system” has not been defined in the specification. It is interpreted as a system that has propeller.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating element” and “stationary element” in claims 15 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Applicant is advised that should claims 15, 20, 21, and 23 be found allowable, claims 27-30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 28 is objected to because of the following informalities: remove “the rotating element has an axis of rotation and a plurality of blades and the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element” since it is duplicate and repeated as it is already recited in claim 27. Also change “at least one of the plurality of vanes include a shroud” to “at least one of the plurality of vanes includes a shroud” to correct the typographical error and also match claim 20.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities: change “at least two the plurality of vanes” to “at least two of the plurality of vanes” to correct the typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 21, 23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701).
With regard to claims 15 and 27:
Fabre discloses an unducted thrust producing system (Fig. 1, 2), the unducted thrust producing system comprising a rotating element (12, 14), wherein the rotating element is driven via a speed reduction device to rotate about an axis (38, 52), wherein: the rotating element has an axis of rotation and a plurality of blades (Fig. 1, 2), wherein: the speed reduction device is located forward of rotating element (Fig. 1, 2, [0016]); or the speed reduction device is located between the rotating element and a trailing edge of the stationary element.
Fabre does not appear to explicitly disclose a stationary element that has a plurality of vanes pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element, wherein the speed reduction device being located forward of the stationary elements.
However, Neuteboom, which is in the same field of endeavor of unducted thrust producing system, teaches an unducted thrust producing system (Fig. 8) comprising rotating element (22, 82) and pitched stationary element (62, 162, [0112]). Neuteboom further teaches that the stationary elements are used to prevent chocking, achieve a desirable combination of rotor blade inlet Mach number and area ratio ([0090]), having more axially aligned blade sections and larger throats, which lowers the airflow velocity which has the effect of decreasing the relative Mach number of the airflow ([0098]). This decrease in relative Mach number together with the increase in throat area results in an improvement in the choke margin ([0099]). Neuteboom further teaches that the stationary elements can be arranged to have variable pitch, which enables the stationary elements to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft, such as, for example, take-off, climb and cruise ([0112]). Neuteboom further teaches that the ability to vary the pitch of the vanes enables the degree to which the airflow across the rotor is modified to be varied depending on the operating conditions of the propulsion system ([0034]), and that the variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades ([0112]). Neuteboom further teaches a vane control module operable to collectively alter a pitch of each of the one or more variable pitch vanes ([0036]) and collectively changing a pitch of the plurality of vanes so as to direct an airflow entering the first propulsive rotor assembly so as to reduce the velocity of the redirected airflow relative to the first rotor blades (claim 12), and that the pitch of the vanes is adjusted in concert with the pitch of the rotor blades in order to cope with the changes in flight speed ([0035], note that it says “in concert” but not at the same rate or equal angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add one or both of the variable pitch stationary elements of Neuteboom to the unducted thrust producing system of Fabre in order to realize the many benefits listed above, as both references and the claimed invention are directed to unducted thrust producing system. After the above modification, the combination will have a stationary element that has a plurality of vanes pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element, and the speed reduction device will be located forward of the stationary elements (see Fig. 8 of Neuteboom), and resultantly forward of both the rotating element and the stationary element.
It is noted that the phrase "to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element" is being treated as a statement of the intended use/result of the invention.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 19 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 19 attempt to define the invention by what it does rather than what it is. The combination of Fabre and Neuteboom discloses all of the claim elements of the current invention and is capable of performing the recited functions including impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element, by virtue of disclosing the stationary element having a plurality of pitched vanes, just as applicants function is achieved by the stationary element having a plurality of pitched vanes, since there aren’t any elements in the claim that are missing from the combination of Fabre and Neuteboom. Also note that Neuteboom teaches that the variable pitch enables the vanes to modify the inlet airflow such that the resulting inlet flow velocity vector is optimised for a range of operating conditions of the aircraft and that this variation in the pitch of the vanes may or may not be linked to changes in the pitch angle of the rotor blades, and further teaching a vane control module operable to collectively alter a pitch of each of the variable pitch vanes, which enables the degree to which the airflow across the rotor is modified, where the pitch of the vanes is adjusted in concert with (not equal to) the pitch of the rotor blades. Hence, the vanes are capable of being pitched to impart a change in tangential velocity of air opposite to that imparted to the air by the rotating element. Note also Fig. 5 of Neuteboom showing the vanes and the rotating elements being pitched at different angles.


With regard to claim 21, the combination of Fabre and Neuteboom further discloses that at least one of the plurality of vanes is attached to an aircraft structure (Fabre, [0026]).

With regard to claim 23, the combination of Fabre and Neuteboom further discloses that the unducted thrust producing system is a propeller system (Fabre, [0026], also see Fig. 1 and 2 having propellers, and see claim interpretation above).

With regard to claim 26, the combination of Fabre and Neuteboom further discloses that a pitch of at least one of the plurality of vanes is variable (Neuteboom, [0112]. Also see the rejection of claim 15 above).

With regard to claim 29, the combination of Fabre and Neuteboom further discloses that at least one of the plurality of vanes is attached to an aircraft structure (Fabre, [0026]).

With regard to claim 30, the combination of Fabre and Neuteboom further discloses that the unducted thrust producing system is a propeller system (Fabre, [0026], also see Fig. 1 and 2 having propellers, and see claim interpretation above).
--------------------------------------------------------------------------------------------------------------------
Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claims 19 and 27 above, and further in view of Dejeu at al. US 2014/0133982 A1), referred to hereafter as Dejeu.
With regard to claims 20 and 28:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claims 19 and 27, as set forth above, and further discloses that the rotating element has an axis of rotation and a plurality of blades (Fabre, Fig. 1, 2) and the stationary element has a plurality of vanes (Neuteboom, Fig. 8) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element (se rejection to claim 27).
The combination of Fabre and Neuteboom does not appear to explicitly disclose that at least one of the plurality of vanes includes a shroud distally from the axis.
However, Dejeu, which is in the same field of endeavor of thrust producing systems, teaches that adding winglets at the ends of the wings reduces the effects of wing tip vortices ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add winglets or shrouds of Dejeu at the end of the vanes of Campion to reduce the tip vortices.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claims 19 and 27 above, and further in view of Dejeu at al. US 2014/0133982 A1), referred to hereafter as Dejeu,as applied to claim 20 above, and further in view of Bass (GB-2145774).
With regard to claim 38: 
The combination of Fabre and Neuteboom discloses the unducted thrust producing system of claim 20, as set forth above. 
The combination of Fabre and Neuteboom does not appear to explicitly disclose that the shroud connects at least two of the plurality of vanes. 
However, Bass, which is in the same field of endeavor of thrust producing systems, teaches a thrust producing system having a plurality of pitched vanes (4, page 2; lines 15-22) and further teaches a shroud (6) that connects at least two the plurality of vanes (Fig. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the connecting shroud of Bass with the unducted thrust producing system of the combination of Fabre and Neuteboom, to yield predictable results of shrouding the vanes. The shroud of Brass also ensures that during operation, the shroud captures the peripheral boundary (page 1, lines 114-116).
--------------------------------------------------------------------------------------------------------------------
Claims 20, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claims 19 and 27 above, and further in view of Bass (GB 2145774).
With regard to claims 20 and 28:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claims 19 and 27, as set forth above, and further discloses that the rotating element has an axis of rotation and a plurality of blades (Fabre, Fig. 1, 2) and the stationary element has a plurality of vanes (Neuteboom, Fig. 8)) configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element (se rejection to claim 27).
The combination of Fabre and Neuteboom does not appear to explicitly disclose that at least one of the plurality of vanes includes a shroud distally from the axis.
However, Bass, which is in the same field of endeavor of thrust producing systems, teaches a thrust producing system having a plurality of pitched vanes (4, page 2; lines 15-22) and further teaches a shroud (6) that connects at least two of the plurality of vanes (Fig. 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the connecting shroud of Bass with the unducted thrust producing system of the combination of Fabre and Neuteboom, to yield predictable results of shrouding the vanes. The shroud of Brass also ensures that during operation, the shroud captures the peripheral boundary (page 1, lines 114-116).

With regard to claim 38, the combination of Fabre and Neuteboom and Bass further discloses that the shroud connects at least two the plurality of vanes (Bass, Fig. 1, 2).
--------------------------------------------------------------------------------------------------------------------
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claim 15 above, and further in view of Adamson et al. (US 4,936,748), referred to hereafter as Adamson.
With regard to claim 22:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claim 15, as set forth above.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that the unducted thrust producing system is a helicopter lift system.
However, Adamson, which is in the same field of endeavor of thrust producing systems, teaches an unducted thrust producing system that is a helicopter lift system (Fig. 1) and further teaches that alternate means for providing a vertical lifting thrust are known in the art, such as, for example, the provision of propellers or fans which rotate about a vertical axis as are found in helicopters. Shaft turbine engines, which have been used for such vertical lifting, are like turboprop engines (Col. 2; lines 17-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lift system of Adamson with the unducted thrust producing system of the combination of Fabre and Neuteboom, to yield predictable results of providing a vertical lifting thrust.
--------------------------------------------------------------------------------------------------------------------
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2012/0177493) in view of Neuteboom (US 2013/0315701), as applied to claim 19 above, and further in view of Chanez et al. (US 2012/0207594), referred to hereafter as Chanez.
With regard to claim 25:
The combination of Fabre and Neuteboom disclose the unducted thrust producing system of claim 19, as set forth above.
The combination of Fabre and Neuteboom does not appear to explicitly disclose that a pitch of at least one of the plurality of blades is variable.
However, Chanez, which is in the same field of endeavor of unducted thrust producing systems, teaches an unducted thrust producing system comprising rotating element (Fig. 1), and further teaches that the rotating elements are of variable-pitch type to enable them to rotate about their axes in order to optimize their angular position according to the operating conditions of the turbine engine ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the rotating elements of the combination of Fabre and Neuteboom to be of variable-pitch type in order to optimize their angular position according to the operating conditions of the turbine engine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar unducted thrust producing systems such as US 4486146, US 20100014977, US 20120315141, US 20150003993. See gearbox arrangements similar to claim recitations in US 20150147178, US 4446696, US 8701380, US 20140017086, US 4815273, and US 9217391.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/JUSTIN D SEABE/           Primary Examiner, Art Unit 3745